Exhibit 99.1 The following report is excerpted from THE WALL STREET TRANSCRIPT COMPANY INTERVIEW THOMAS SANDGAARD Zynex, Inc. (zyxi.ob) Thomas Sandgaard, President and Chief Executive Officer of Zynex, Inc., founded the company in 1996. Over the past 27 years he has held management positions with companies such as ITT, Siemens, GN Danavox, Dataco and Philips. Most of his work has been in the areas of international sales and distribution, technology transfers, mergers and marketing management in the semiconductor, telecommunications, data communications and medical equipment industries. Mr. Sandgaard has a degree in electronics engineering from Denmark’s Odense University of Engineering and an MBA from Copenhagen Business School. SECTOR — MEDICAL DEVICES (AND610) TWST: Would we please start with a brief overview of the history and evolution of Zynex Incorporated? Mr. Sandgaard: Zynex started its business back in 1996 as a wholesaler of medical devices and has slowly grown its business to also manufacture its own line of products, and now employs its own sales force instead of selling through distributors. In 2002 we got to about $1 million in annual revenue. And being in the healthcare industry with typically very slow payments, there were a lot of a road bumps that were very difficult to get over. In late 2003, we finally found the solution in form of a reverse merger to go public and a subsequent investment to fuel the further growth of the company. So since early 2004, we’ve been publicly traded and we have grown from about $1 million in annual revenue back then to this point, where we have an annual run rate of $16 million or more this year, based on net revenue for the first half of the year. And we are highly profitable
